DETAILED ACTION
1.	 Preliminary amendment mailed on June 16, 2021 is acknowledged.
	Claims 13-20 are added; and
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show the claimed features as described in the specification [e.g., a random-number generation module 28].  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing.  MPEP § 608.02(d).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Objections
5.	Claims 13-16 are objected to because of the following informalities:  claims 13-16 are claiming an assembly of at least two sensors which are improper depended on one current sensor [as in claims 1-5].  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of “the form” [line 2] renders the claim indefinite; since there is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation of “…detecting the passage of a mobile target” [lines 2-3] renders the claim indefinite; since it is not clear that what is the passage of a mobile target? And how or by which way the passage of a mobile can be detected by a sensitive portion?
	Claim 1 recites the limitation of “the passage” [line 3] renders the claim indefinite; since there is insufficient antecedent basis for this limitation in the claim.
Claim 1 [and dependent claims] contains the terms “adapted to”, “able to” and “adapted, inter alia, to”.   It has been held that the recitation that elements are “adapted to”, “able to” and/or “adapted, inter alia, to” performing functions are not positive limitations but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.  Therefore, functions of the claimed limitations “…detecting the passage of a mobile target”, “control and shape signals coming from the sensitive portion”, “receive information from an electronic computer and to process and generate information intended for said computer”, “generate a random number” and “modify a first low level of an interrupt signal into a second low level and to modify a first high level of an interrupt signal into a high second high level” will not be given any patentable weight.  
Claim 8 recites the limitations of “the state of rotation” of at least one rotary shaft” and “the other current source sensor” render the claim indefinite; since there are insufficient antecedent basis for these limitations in the claim.
Claim 8 recites the limitations of “a random-number generation module”, “a random number” “an interrupt signal”, “a first low level” and “a first high level” render the claim indefinite; since there are insufficient double recitation for these limitations in the claim.
Claim 8 recites the limitation of “performing a count down from the random number as far as a value of 0 before moving on to a fifth step e5 and, where appropriate, moving on to a fourth step e4” renders the claim indefinite;  since it is not clear that what meaning of this limitation”?
Claims 9-12 and 17-20 recite the limitation of “an internal combustion engine” renders the claim indefinite; since there are insufficient double recitation for this limitation in the claims.
	Applicants are required to clarify or to revise the claimed features.

8.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

9.	Claims 6-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Applicants are required to clarify or to revise the claimed features.

Claim Interpretation
10.	Upon above 35 U.S.C. 112 Rejection, Claim 1 will be understanding as follows:
	A sensor for sensing and delivering a detection information, comprising:
a sensitive portion;
an electronic module;
an embedded intelligence module; and 
a random-number generation module [not shown]; 
wherein the sensor receives information from the electronic computer.
	Note: This sensing configuration would have been well-known in the arts.

Claim Rejections - 35 USC §101

11.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

12.	Claims 1-7 and 13-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims are directed to an abstract idea of gathering and combining data by reciting steps of organizing information.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they lack a limitation that transforms the abstract idea into patent eligible subject matter.
Claim element “a current source sensor” is well-understood and routine in the industry and therefore does not amount to significantly more.
Claim element “an electronic module” is a generic computer containing programming steps to control and shape signals.  Controlling and shaping signals are mathematical algorithms and therefore abstract ideas. Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972).
Claim element “an embedded intelligence module” is a generic computer containing programming step to receive information from an electronic computer is a mathematical algorithm and therefore abstract ideas.  Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972).  While the element recites “to process and generate information intended for said electronic computer” and generating information intended for said electronic computer would be significantly more than the abstract idea if positively recited, this limitation is interpreted as an intended use of the information and outside the scope of the electronic computer.
Claim element “a random-number generation module” is a generic computer containing programming steps to modify a variances.  Modifying a variations is a mathematical algorithm and therefore an abstract idea. Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972).

13.	PLEASE NOTE THAT NO PRIOR ART REJECTIONS ARE BEING PROVIDED FOR CLAIMS 1-7 and 13-16; SINCE THE PROPER SCOPE OF THESE CLAIMS CANNOT BE FULLY ASCERATINED AT THIS MOMENT.  ALSO FOR NOW, A LACK OF PRIOR ART REJECTIONS FOR THESE CLAIMS SHOULD NOT BE CONSTRUED AS AN INDICATION OF ALLOWABLE SUBJECT MATTER.  ANY ATTEMPT TO OVERCOME THESE REJECTIONS WOULD MOST LIKELY RESULT IN A CHANGE OF SCOPE OF THESE CLAIMS, WHICH WOULD IN TURN REQUIRE FURTHER SEARCH AND CONSIDERATION.

Allowable Subject Matter
14.	Claim 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, set forth in this Office action.
15.	Claims 9-12 and 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.H.H./
May 19, 2022



/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        May 20, 2022

/Johnny H. Hoang/
Examiner, Art Unit 3747